UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-7707


UNITED STATES OF AMERICA,

                  Petitioner - Appellee,

          v.

ANTHONY ROGERS,

                  Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:10-hc-02186-BR)


Submitted:   July 14, 2011                  Decided:   August 11, 2011


Before GREGORY, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Jane E. Pearce,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.    George E. B. Holding, United States Attorney,
Jennifer P. May-Parker, Assistant United States Attorney, David
T. Huband, Special Assistant United States Attorney, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Anthony   Rogers          appeals      the    district       court’s        order,

under 18      U.S.C.    § 4245      (2006),        finding       that    he     is   presently

suffering from a mental disease or defect for which he is in

need of custody for care and treatment in a suitable facility.

Rogers   contends       that     the      district         court        clearly      erred      in

reaching this conclusion.               We affirm.

              Section    4245       provides         for     hospitalization              of     an

imprisoned person suffering from mental disease or defect.                                        A

district court properly grants a § 4245 motion if the government

proves   by    a    preponderance         of       the    evidence       that       the    inmate

currently     suffers    from       a    mental      disease       or    defect      requiring

“custody for care or treatment in a suitable facility.”                                          18

U.S.C. § 4245(a), (d); see United States v. Baker, 45 F.3d 837,

840 (4th Cir. 1995).            A district court’s determination of this

issue is reviewable on appeal for clear error.                            United States v.

Bean, 373 F.3d 877, 879 (8th Cir. 2004).

              In   making     its       assessment,        the    district          court      here

relied   on    a    written     evaluation           of    staff    at     FMC-Butner,           an

independent        psychiatrist’s         written         evaluation,         and    the       live

testimony of a Butner psychiatrist.                       The unanimous conclusion of

the medical personnel was that Rogers suffered from a mental

disease or defect for which he required treatment at a suitable

facility.      Even though Rogers complied with his medication in

                                               2
the time leading up to the hearing and thus showed improvement,

the doctors predicted that Rogers would relapse into refusing

his medication and thus exhibit symptoms of his schizoaffective

disorder.      Based on Rogers’s history, the written evaluations,

and the sworn testimony, we conclude that the district court did

not   commit   clear   error   when   it   found   that    Rogers   required

placement in a suitable facility for mental health treatment

under § 4245.

            Accordingly, we affirm the district court’s order.            We

dispense    with   oral   argument    because      the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                    AFFIRMED




                                      3